DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants' arguments, filed January 27, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims
Claim Rejections - 35 USC § 112 – New Matter (New Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 26 recites the limitation “an abrasive included in an amount by weight no greater than amount by weight of the glycerin”. This appears to be New Matter because it appears none of the examples comprise less abrasive than glycerin if you consider the combination of abrasives in each example. Although calcium phosphate dibasic is considered a remineralizing agent in the instant specification, it is also an abrasive. Therefor the limitation appears to be New Matter. 


Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejections)
1) Claims 1-2, 5, 7-11 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (US 5,597,554) in view of Dodd et al. (2002/0037258). The rejection is maintained. Claim 5 is cancelled. 
Wagner discloses dentifrices and more particularly to a system employing a mixture of conventional toothpaste in combination with a dentifrice preparation having hydrogen peroxide as an active constituent (col. 1, lines 6-11). The hydrogen peroxide is a dentifrice comprises hydrogen peroxide, Carbopol 940, sodium hydroxide and water (EXAMPLE C), representing a gel. Tetrasodium pyrophosphate, which would encompass a phosphate source and glycerine may also be added to the peroxide composition (EXAMPLE E). The compositions used with the peroxide containing composition may comprise water, glycerin, sorbitol, sodium fluoride (0.2%), cellulose gum (carboxymethyl cellulose), tetrasodium pyrophosphate and silica (EXAMPLE 2), which would make a paste. The compositions may also comprise sodium benzoate, which is a preservative. 
Wagner differs from the instant claims insofar as it does not disclose the container recited by the instant claims. 
Dodd et al. disclose oral care two-part compositions and containers for storing the compositions. A two-phase system may be in either one tube where each phase is kept separate by a septum dividing the package, it may be in a dual chamber pump that dispenses each phase simultaneously, or it may be packaged in separate tubes meant to be applied sequentially (paragraph 0077). Two tubes would require two tops.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art to have used the container of Dodd et al. to store the compositions of Wagner because they are suitable for two component compositions. Additionally, it would have been obvious to one of ordinary skill in the art to have used separate containers to store the compositions of Wagner motivated by the desire to use each part sequentially or control the amount of each compositions when desired. 

Response to Arguments 
The Examiner submits that Wagner discloses and/or suggest all the components recited by the instant claims. The Examiner submits that Wagner does include an example that has a combination of hydrogen peroxide, glycerin and phosphoric acid. This phosphoric acid would meet the limitation of phosphate ion source. In regard to the amount of phosphate, the instant specification discloses that the remineralizing agents comprise 2 to 20 of remineralizing composition not 2 to 20% of the kit. Therefore, it would appear that the phosphate of the second component (conditioning agent) would not count toward this amount. Even if this was not the case, other compositions comprise phosphate sources in a lower amount. In regard to the up to 12%, the second component does not have an amount requirement recited by the instant claims. In regard to the desired treatment, there is no recitation of what the desired treatment is. 
In regards to Dodd, the reference was used to disclose the type of container. Therefore, Dodd cures the deficiencies of Wagner. 

2) Claims 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (US 5,302,374) in view of Dodd et al. (2002/0037258) in further view of Benedict et al. (US 4,846,650). The rejection is maintained. Claim 3 is cancelled. 
Wagner in view of Dodd et al. is discussed above and differs from the instant claims insofar as it does not disclose the amount of fluoride. 
Benedict et al. disclose oral compositions. It is common to have a water-soluble fluoride compound present in dentifrices in an amount sufficient to give a fluoride concentration of from about 0.0025% to about 5.0% by weight, preferably from about 0.005% to about 2.0% by weight, to provide additional anti-caries effectiveness (col. 9, lines 35-45).
It would have been obvious to one of ordinary skill in the art to have added from about 0.0025% to about 5.0% by weight of a fluoride source to the compositions of Wagner motivated by the desire to use an effective amount of fluoride to provide an additional anti-caries effect. 

Response to Arguments 
The Examiner submits that Benedict cures the deficiencies of Wagner in view of Dodd et al. and therefore the rejection is maintained. 


3) Claims 18-19, 21 and 23-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (US 5,597,554) in view of Jensen et al. (US 6,312,671) in further view of Dodd et al. (2002/0037258). The rejection is maintained and withdrawn in regards to claims 26-27.
Wagner discloses dentifrices and more particularly to a system employing a mixture of conventional toothpaste in combination with a dentifrice preparation having hydrogen peroxide as an active constituent (col. 1, lines 6-11). The hydrogen peroxide is a dentifrice comprises hydrogen peroxide, Carbopol 940, sodium hydroxide and water (EXAMPLE C), representing a gel. Tetrasodium pyrophosphate, which would encompass a phosphate source and glycerine may also be added to the peroxide composition (EXAMPLE E). The compositions used with the peroxide containing composition may comprise water, glycerin, sorbitol, sodium fluoride (0.2%), cellulose gum (carboxymethyl cellulose), tetrasodium pyrophosphate and silica (EXAMPLE 2), which would make a paste. The compositions may also comprise sodium benzoate, which is a preservative. 
Wagner differs from the instant claims insofar as it does not disclose sucralose or the container recited by the instant claims. 
Jensen et al. disclose peroxide containing oral gels. Sucralose and a bleaching agent are mixed with a carrier which enables the bleaching agent to contact and bleach teeth. The sucralose is much sweeter than sugar and is stable in the presence of bleaching agents so it disguises the bitter taste of such agents. This improved taste better enables patients to complete a bleaching regime and achieve the desired result (col. 2, lines 56-64).
Dodd et al. disclose oral care two-part compositions and containers for storing the compositions. A two-phase system may be in either one tube where each phase is kept separate by a septum dividing the package, it may be in a dual chamber pump that dispenses each phase simultaneously, or it may be packaged in separate tubes meant to be applied sequentially (paragraph 0077). Two tubes would require two tops.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. It would have been obvious to one of ordinary skill in the art to have used sucralose in the compositions of Wagner motivated by the desire to use a sweetener that is stable in the presence of bleaching agents so it disguises the bitter taste of such agents.  It would have been obvious to one of ordinary skill in the art to have used the container of Dodd et al. to store the compositions of Wagner because they are suitable for two component compositions. Additionally, it would have been obvious to one of ordinary skill in the art to have used separate containers to store the compositions of Wagner motivated by the desire to use each part sequentially or control the amount of each compositions when desired. 

Response to Arguments 
The Examiner submits that Jensen and Dodd cures the deficiencies of Wagner by disclose sucralose and a container. Therefore, the rejection is maintained. 


4) Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (US 5,302,374) in view of Jensen et al. (US 6,312,671) and Dodd et al. (2002/0037258) in further view of Benedict et al. (US 4,846,650).  The rejection is maintained. 
Wagner in view of Jensen et al. and Dodd et al. is discussed above and differs from the instant claims insofar as it does not disclose the amount of fluoride. 
Benedict et al. disclose oral compositions. It is common to have a water-soluble fluoride compound present in dentifrices in an amount sufficient to give a fluoride concentration of from about 0.0025% to about 5.0% by weight, preferably from about 0.005% to about 2.0% by weight, to provide additional anti-caries effectiveness (col. 9, lines 35-45).
It would have been obvious to one of ordinary skill in the art to have added from about 0.0025% to about 5.0% by weight of a fluoride source to the compositions of Wagner motivated by the desire to use an effective amount of fluoride to provide an additional anti-caries effect. 

Response to Arguments 
The Examiner submits that Benedict cures the deficiencies of Wagner in view of Jensen and Dodd by disclosing the amount of fluoride. Therefore, the rejection is maintained.  

5) Claims 1-2, 5, 7-11 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (US 5,597,554) in view of Schaefer (US 4,528,180). The rejection is maintained. Claim 5 is cancelled.
Wagner discloses dentifrices and more particularly to a system employing a mixture of conventional toothpaste in combination with a dentifrice preparation having hydrogen peroxide as an active constituent (col. 1, lines 6-11). The hydrogen peroxide is a dentifrice comprises hydrogen peroxide, Carbopol 940, sodium hydroxide and water (EXAMPLE C), representing a gel. Tetrasodium pyrophosphate, which would encompass a phosphate source and glycerine may also be added to the peroxide composition (EXAMPLE E). The compositions used with the peroxide containing composition may comprise water, glycerin, sorbitol, sodium fluoride (0.2%), cellulose gum (carboxymethyl cellulose), tetrasodium pyrophosphate and silica (EXAMPLE 2), which would make a paste. The compositions may also comprise sodium benzoate, which is a preservative. The compositions may be applied end to end, which would indicate that the first component is applied to a tooth brush first followed by the second component at the end of the first component. 
Wagner differs from the instant claims insofar as it does not disclose the container recited by the instant claims. However, Wagner incorporates Schaeffer by reference. 
Schaeffer discloses two part compositions stored in different compartments. The first compartment include hydrogen peroxide and water. They are stored in containers and include those in figure 2. The container comprises two separate containers that connect at the tail end. This would encompass the containers of the instant claims. 

    PNG
    media_image1.png
    143
    423
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have used the container of Figure 2 to store the compositions of Wagner because they are suitable for use but also because Wagner incorporates Schaefer by reference and discloses that the compositions disclosed in Wagner may be formulated by the processes of Schaefer. Since the formulations of Wagner may be formulated by the processes of Schaefer, it would also have been obvious to have used the container of Schaefer to store the compositions of Wagner. Additionally, the components of Wagner may be applied to a tooth brush end to end. Therefore, it would have been obvious to one of ordinary skill in the art to have used the container of Schaeffer, FIG. 2 to apply the compositions end to end to ensure both components to come out at the same time.  

Response to Arguments 
The Examiner submits that Schaeffer discloses and/or suggest all the components recited by the instant claims. The Examiner submits that Wagner does include an example that has a combination of hydrogen peroxide, glycerin and phosphoric acid. This phosphoric acid would meet the limitation of phosphate ion source. In regard to the amount of phosphate, the instant specification discloses that the remineralizing agents comprise 2 to 20 of remineralizing composition not 2 to 20% of the kit. Therefore, it would appear that the phosphate of the second component (conditioning agent) would not count toward this amount. Even if this was not the case, other compositions comprise phosphate sources in a lower amount. In regard to the up to 12%, the second component does not have an amount requirement recited by the instant claims. In regard to the desired treatment, there is not recitation of what the desired treatment is. 
In regards to Schaeffer, the reference was used to disclose the type of container and is incorporated by reference into Wagner. Therefore, Schaeffer cures the deficiencies of Wagner. 

6) Claims 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (US 5,302,374) in view of Schaefer (US 4,528,180) in further view of Benedict et al. (US 4,846,650). The rejection is maintained. Claim 3 is cancelled. 
Wagner in view of Schaefer is discussed above and differs from the instant claims insofar as it does not disclose the amount of fluoride. 
Benedict et al. disclose oral compositions. It is common to have a water-soluble fluoride compound present in dentifrices in an amount sufficient to give a fluoride concentration of from about 0.0025% to about 5.0% by weight, preferably from about 0.005% to about 2.0% by weight, to provide additional anti-caries effectiveness (col. 9, lines 35-45).
It would have been obvious to one of ordinary skill in the art to have added from about 0.0025% to about 5.0% by weight of a fluoride source to the compositions of Wagner motivated by the desire to use an effective amount of fluoride to provide an additional anti-caries effect. 

Response to Arguments 
The Examiner submits that Benedict cures the deficiencies of Wagner in view of Schaefer by disclosing the amount of fluoride. Therefore, the rejection is maintained.  


7) Claims 18-19, 21 and 23-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (US 5,597,554) in view of Jensen et al. (US 6,312,671) in further view of Schaefer (US 4,528,180). The rejection is maintained. 
Wagner discloses dentifrices and more particularly to a system employing a mixture of conventional toothpaste in combination with a dentifrice preparation having hydrogen peroxide as an active constituent (col. 1, lines 6-11). The hydrogen peroxide is a dentifrice comprises hydrogen peroxide, Carbopol 940, sodium hydroxide and water (EXAMPLE C), representing a gel. Tetrasodium pyrophosphate, which would encompass a phosphate source and glycerine may also be added to the peroxide composition (EXAMPLE E). The compositions used with the peroxide containing composition may comprise water, glycerin, sorbitol, sodium fluoride (0.2%), cellulose gum (carboxymethyl cellulose), tetrasodium pyrophosphate and silica (EXAMPLE 2), which would make a paste. The compositions may also comprise sodium benzoate, which is a preservative. 
Wagner differs from the instant claims insofar as it does not disclose sucralose or the container recited by the instant claims. 
Jensen et al. disclose peroxide containing oral gels. Sucralose and a bleaching agent are mixed with a carrier which enables the bleaching agent to contact and bleach teeth. The sucralose is much sweeter than sugar and is stable in the presence of bleaching agents so it disguises the bitter taste of such agents. This improved taste better enables patients to complete a bleaching regime and achieve the desired result (col. 2, lines 56-64).
Schaeffer discloses two part compositions stored in different compartments. The first compartment include hydrogen peroxide and water. They are stored in containers and include those in figure 2. The container comprises two separate containers that connect at the tail end. This would encompass the containers of the instant claims. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. It would have been obvious to one of ordinary skill in the art to have used sucralose in the compositions of Wagner motivated by the desire to use a sweetener that is stable in the presence of bleaching agents so it disguises the bitter taste of such agents.  It would have been obvious to one of ordinary skill in the art to have used the container of Figure 2 to store the compositions of Wagner because they are suitable for use but also because Wagner incorporates Schaefer by reference and discloses that the compositions disclosed in Wagner may be formulated by the processes of Schaefer. Since the formulations of Wagner may be formulated by the processes of Schaefer, it would also have been obvious to have used the container of Schaefer to store the compositions of Wagner. Additionally, the components of Wagner may be applied to a tooth brush end to end. Therefore, it would have been obvious to one of ordinary skill in the art to have used the container of Schaeffer, FIG. 2 to apply the compositions end to end to ensure both components to come out at the same time.  

Response to Arguments 
The Examiner submits that Jensen and Schaefer cures the deficiencies of Wagner by disclosing sucralose and the container. Therefore, the rejection is maintained.  


8) Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (US 5,302,374) in view of Jensen et al. (US 6,312,671) and Schaefer (US 4,528,180) in further view of Benedict et al. (US 4,846,650).  The rejection is maintained. 
Wagner in view of Jensen et al. and Schaefer is discussed above and differs from the instant claims insofar as it does not disclose the amount of fluoride. 
Benedict et al. disclose oral compositions. It is common to have a water-soluble fluoride compound present in dentifrices in an amount sufficient to give a fluoride concentration of from about 0.0025% to about 5.0% by weight, preferably from about 0.005% to about 2.0% by weight, to provide additional anti-caries effectiveness (col. 9, lines 35-45).
It would have been obvious to one of ordinary skill in the art to have added from about 0.0025% to about 5.0% by weight of a fluoride source to the compositions of Wagner motivated by the desire to use an effective amount of fluoride to provide an additional anti-caries effect. 
Response to Arguments 
The Examiner submits that Benedict cures the deficiencies of Wagner in view of Jensen and Schaefer by disclosing the amount of fluoride. Therefore, the rejection is maintained.  

Conclusion
Claims 1-2, 4, 7-11, 15-27 are rejected.
No claims allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612